Citation Nr: 0418825	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  93-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1991, for a 100 percent rating for major depression with 
psychotic features.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In a June 1991 rating decision, the RO denied a rating in 
excess of 10 percent for major depression and the veteran 
duly appealed.  In a November 1992 rating decision, the RO 
increased the rating for the veteran's major depression to 50 
percent.  In November 1995, the Board remanded the matter for 
additional development of the evidence.  In a February 1997 
decision, the Board granted a 100 percent rating for major 
depression with psychotic features.  

In a March 1997 rating decision, the RO effectuated the 
Board's decision awarding a 100 percent rating for major 
depression, assigning an effective date of September 22, 
1991, the last day the veteran was shown to have been 
employed.  The RO also assigned a 70 percent rating from June 
1, 1990, the date the RO determined that the veteran's claim 
for an increased rating had been received.  The veteran duly 
appealed the effective date of the 100 percent rating, 
claiming that his service-connected depression had been 
productive of total social and industrial inadaptability 
since 1977.  In July 1999, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for major 
depression with psychotic features was received at the RO on 
June 1, 1990. 

2.  It is not factually ascertainable from the evidence of 
record that in the year preceding the claim that the 
veteran's major depression was manifested by total social and 
industrial inadaptability or that the veteran's service-
connected psychiatric disorder prevented him from securing or 
following substantially gainful employment; rather, the 
evidence shows that the criteria for a 100 percent rating for 
the veteran's service-connected psychiatric disability were 
first met on September 22, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 22, 
1991, for a 100 percent rating for major depression with 
psychotic features, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003), and 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Codes 9201-9210 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, finds that VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  

In a March 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The March 2001 letter also specifically advised the veteran 
to identify any additional information in support of his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Although the VCAA notice was provided to the veteran after 
the March 1997 rating decision on appeal, the Board can find 
no basis in the record for concluding that the veteran was 
prejudiced by the timing of the notice.  Again, the notice 
was provided to the veteran well before the certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  In 
short, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

With respect to the duty to assist, the record shows that the 
RO has obtained the veteran's service medical records.  The 
RO has also duly requested all post-service medical records 
identified by the veteran, including VA outpatient treatment 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  The veteran was also notified of VA's 
inability to obtain certain records.  See 38 U.S.C.A. § 
5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2003).  
He has nonetheless requested that VA proceed with his claim.  
Otherwise, there is no indication of outstanding, available 
records.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2003).  The veteran has been 
afforded a VA medical examination; the Board concludes that 
an additional medical examination is not necessary to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

A review of the record shows that in October 1976, shortly 
after his separation from active service, the veteran's 
initial application for VA disability compensation was 
received at the RO.  He specifically requested service 
connection for a low back disability, but did not mention an 
acquired psychiatric disorder.  Later that month, he 
submitted another claim for numerous disabilities, none of 
which included an acquired psychiatric disability.  

In support of his claim, the veteran was afforded a VA 
medical examination in December 1976.  The diagnoses on that 
examination included mild to moderate depressive reaction.  
The examiner stated that the veteran's discharge from service 
was the external precipitating stress.  

Based on the foregoing, in a February 1977 rating decision, 
the RO granted service connection for depressive reaction and 
assigned an initial 10 percent rating, effective October 29, 
1976, the day following the veteran's separation from active 
service.  

In July 1977, the veteran requested an increased rating, 
stating that he had been receiving regular treatment at the 
VA outpatient clinic.  In support of his claim, the RO 
obtained VA clinical records dated from June 1977 to February 
1979.  These records showed that the veteran had been seen on 
several occasions during that period with complaints of 
trouble sleeping, depression, and suicidal ideation.  The 
diagnoses included moderate depressive reaction and 
medication was prescribed.  

The veteran was afforded another VA examination in November 
1979 at which he reported similar symptoms.  He stated that 
he had held various jobs since service and was currently 
attending school in pursuit of a bachelor's degree in 
electrical engineering.  The diagnosis was chronic depressive 
reaction, moderate.  The examiner noted that the veteran's 
disability could be expected to worsen with time.  

Subsequent VA examination in October 1980 revealed similar 
findings.  The veteran was noted to be a moderately depressed 
individual who was oriented as to time, place, and person 
with above-average intelligence.  There was no evidence of 
delusions or hallucinations and his memory was quite good.  
It was noted that he was on antidepressant medication and 
hoped that it would help him.  The impression was depressive 
reaction, moderate, chronic, and under treatment.

In June 1981, the veteran was hospitalized for depression and 
suicidal thoughts.  He reported that he no longer enjoyed 
life and had been chronically depressed for the past four to 
five years.  He indicated that he had trouble coping with day 
to day life.  A history of cocaine and heroin abuse was 
noted, although the veteran denied current drug use.  He 
stated that he had been a student for the past eight years, 
but was still one and one half years away from his degree.  
The VA hospital summary noted that the veteran's depression 
improved during the course of hospitalization and upon 
discharge later that month, he denied suicidal ideation.  The 
diagnoses upon discharge were dysthymic disorder and passive-
aggressive personality.  

At a follow-up examination in July 1981, the examiner 
indicated that the veteran was not significantly depressed 
and had begun looking for work in the electronics field.  
During an examination in August 1981, the examiner noted that 
the veteran's prognosis was guarded as he had a serious 
history of drug dependency and a history of vocational and 
educational problems which would require future counseling.

Based on this evidence, a series of rating decisions dated 
from August 1977 to September 1981 continued the 10 percent 
rating for the veteran's depressive reaction.  The veteran 
duly appealed the RO's September 1981 decision.  

In August 1982, in connection with his appeal, the veteran 
was afforded a VA medical examination; the diagnosis was 
chronic depressive reaction, under treatment with 
antidepressant drugs.  His prognosis was described as poor.  
Based on this evidence, in a September 1982 rating decision, 
the RO increased the rating for the veteran's depression to 
30 percent, effective September 3, 1981, the date of receipt 
of his claim for an increase.  In a June 1984 decision, the 
Board denied a rating in excess of 30 percent for depressive 
reaction.  

In a February 1985 letter, the veteran requested additional 
educational benefits, stating that although he had completed 
a two year degree in computer programming, he had been unable 
to find a secure job.  He stated that all the jobs in which 
he was interested required four year degrees.  The veteran 
stated that this situation has increased his depression 
greatly.  

The veteran was afforded a VA examination in June 1985 at 
which he claimed that he had been experiencing family and 
employment difficulties as a result of his depression.  He 
indicated that his employment history was spotty and that he 
at most obtained employment for several months before being 
laid off.  Objective examination revealed that the veteran's 
mood was mildly depressed and his speech was slow and 
rambling.  Thought content revealed preoccupation with "with 
the ways in which he had been wronged," but there was no 
evidence of delusions, hallucinations, or suicidal ideation.  
The diagnosis was dysthymic disorder.  

Based on this evidence, in an August 1985 rating decision, 
the RO reduced the rating for the veteran's depression from 
30 to 10 percent, effective December 1, 1985.  The veteran 
duly appealed and in a January 1987 decision, the Board 
denied a rating in excess of 10 percent for depression.  

In September 1987, the veteran underwent VA psychiatric 
examination to determine the current severity of his service-
connected disability.  He reported a history of regular 
treatment for depression and suicidal ideation, including two 
periods of hospitalization in 1976 and 1981.  He stated that 
he had recently discontinued all psychiatric treatment in 
favor of workshops and self-help groups and that he was doing 
"pretty well," but that he still had low energy levels, 
difficulty sleeping, and general feelings of depression.  He 
also reported that he was currently employed full time as a 
computer programmer.  Examination showed that the veteran 
related in a distant and vague manner; his mood was one of 
mild anxiety, and his affect showed limited range.  There was 
no evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  His cognition was grossly intact.  The 
diagnosis was dysthymic disorder and history of major 
depression.

In a December 1987 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's psychiatric 
disability.  He was notified of this decision in a December 
1987 letter.  In April 1988, the veteran submitted a notice 
of disagreement with the RO's decision, claiming that "his 
inability to function normally in a job situation due to my 
depression was not taken seriously by the rating board.  I 
recently lost another job due to my depression."  Although 
the RO issued a Statement of the Case in June 1988, neither 
the veteran or his representative submitted any communication 
to the RO within one year of notification of the December 
1987 rating decision.  Therefore, the decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  

In a letter received at the RO on May 2, 1989, the veteran 
indicated that he "would still like to appeal the last 
decision" denying his claim for an increased rating for 
depression.  He claimed that it was his belief that "the 
reason for the decrease in the previous rating was due to 
racism and due to the erroneous statement that the doctor 
made in reference to my not being able to maintain work."  
The veteran claimed that he had lost his job on March 15, 
1988, and had been unable to find another job since that 
time, despite applying "to over 500 employers."  He claimed 
that he had lost all of his previous jobs due to depression.

In a May 31, 1989, letter, the RO advised the veteran that 
the time limit on his appeal had expired because he did not 
perfect an appeal by December 1988.  He was advised, however, 
that he could furnish new medical evidence within 60 days 
showing that his nervous disability had increased in 
severity.  The veteran did not respond.  In an August 1989 
letter, the RO advised the veteran that his claim had been 
denied because he did not submit the requested information.  
He was further advised that unless he submitted such evidence 
by May 31, 1990, within one year of the original request, 
"benefits otherwise payable may be paid from the date of 
claim."

In a letter received at the RO on June 1, 1990, the veteran 
indicated that he wished to "reactivate the appeal I 
initiated [in May 1989]."  He attached VA outpatient 
treatment records dated from February to December 1985 
showing that in April 1985, he was seen in the Mental Hygiene 
Clinic.  On that occasion, he stated that he had a new job, 
but was having some problems in interpersonal relations.  The 
impression was adjustment disorder with depression.  In 
December 1985, he reported that he had recently lost his job 
as a programmer and was not getting along with his son.  The 
assessment was dysthymic disorder, chronic, and adjustment 
disorder.

In a June 1990 letter, the RO again advised the veteran that 
the time limit on his appeal had expired because he did not 
perfect an appeal by December 1988.  He was again advised 
that he should furnish new evidence within 60 days showing 
that his nervous disability had increased in severity.  

In an October 1990 letter, the veteran indicted that he had 
not responded to the RO's earlier letter as he had been 
"going through a very rough time" with his depression.  He 
stated that "at work and at home I find myself isolating 
myself."  He stated that he planned to see a doctor in the 
next week.

Thereafter, the RO scheduled the veteran for a VA examination 
in December 1990, but he failed to report.  In a January 1991 
rating decision, the RO denied his claim for an increased 
rating.  He was notified of this decision by March 1991 
letter.

Later that month, the veteran submitted a statement 
indicating that he had been experiencing difficulties in the 
workplace as a result of his depression.  He stated that he 
had had headaches, blackouts, stomach pains, and loss of 
appetite and concentration.  He also indicated that he had 
used all of his sick and annual leave and had been 
reprimanded by his supervisor for abusing sick leave.  The 
veteran subsequently submitted copies of records from his 
employer, including a May 1991 notification of proposed 
suspension for insolent behavior, misconduct, and disrupting 
the work setting.  

The veteran also submitted a copy of an application for 
approval of sick leave he had taken on May 10, 1991.  
Attached was a notation from a private physician indicating 
that he had seen the veteran on May 10, 1991, for crisis 
counseling.  The physician indicated that the veteran was 
able to return to work on May 13, 1991, with no restrictions.  
Also submitted was an application for approval of sick leave 
the veteran had taken on May 14, 1991.  Attached was a 
notation from a private physician indicating that he had seen 
the veteran on May 14, 1991, for a headache and that the 
veteran was able to return to work the following day.  

The veteran underwent VA examination in April 1991.  He 
reported that he had been feeling depressed and anxious and 
that he had been having difficulty sleeping.  He stated that 
he had become fearful and distrustful of others.  He stated 
that he had been working as a computer analyst for the 
Department of the Navy; however, he claimed that he had been 
repeatedly harassed by coworkers and management and claimed 
that he had often been the target of their "vindictive 
attitude."  He also reported experiencing difficulty in his 
second marriage and stated that he was currently in marital 
counseling.  The diagnosis was major depression with 
psychotic features, paranoid ideas, chronic, recurrent.  The 
examiner indicated that the veteran needed treatment and that 
his disability interfered in "some degree" with his 
functioning.  

Based on the evidence summarized above, in a June 1991 rating 
decision, the RO denied a rating in excess of 10 percent for 
depressive reaction with anxiety.

In a January 1992 letter, the veteran reported that he had 
been fired from his job on November 1, 1991, and claimed that 
he was no longer able to "handle his life or maintain the 
work that needs to be done to stay married."  He indicated 
that he was scheduled to begin VA treatment for his 
depression in the near future.  Accepting the veteran's 
letter as a notice of disagreement, the RO issued a Statement 
of the Case in January 1992.  The veteran submitted an appeal 
in April 1992.

At a July 1992 personal hearing, the veteran described in 
detail the difficulties he had experienced at his former 
place of employment.  He attributed these difficulties to his 
service-connected psychiatric disorder.  Specifically, the 
veteran stated that he began to arrive late for work or miss 
days entirely.  He stated that as his depression gradually 
worsened, it became harder and harder for him to go to work.  
In addition, he claimed that his coworkers and supervisors 
discriminated against him and harassed him by sabotaging data 
on disks, scratching the paint on his car, and destroying his 
parking sign.  Eventually, the veteran indicated that it got 
to the point where "they figured out a way to fire me" and 
he had to resign.  During this period, he stated that he 
became hostile and withdrawn from his wife and friends.  He 
stopped participating in clubs, began using cocaine, and 
became socially isolated.  He stated that he had looked for 
other jobs but had been unsuccessful despite his degree, 
experience as a computer operator repairman, and three years 
of electrical engineering education.  

In June 1992, the veteran was hospitalized for treatment of 
major depression with atypical psychosis and cocaine abuse.  
Upon hospitalization, he reported that after his separation 
from service, he had learned computers and electrical 
engineering at the University of Arizona and junior college.  
He stated that he thereafter worked in the field but that his 
jobs were "always messed up by someone who makes him have to 
leave or be fired."  He stated that he had most recently 
been fired from his job as a civilian computer programmer for 
the Navy.  In addition, he complained of marital 
difficulties, suicidal ideation, difficulty sleeping and 
concentrating.  During his hospitalization, he exhibited 
significant hostility, anger and suspiciousness.  With 
medication, he responded well with increased energy, 
decreased insomnia and improved mood.  The diagnoses upon 
discharge were major depression, atypical psychosis, cocaine 
abuse, and borderline personality disorder.  He was 
discharged with plans to attend ongoing psychotherapy, family 
meetings, and a 12 step program.  The examiner stated that 
the veteran should be able to return to work in three months.  

Based on this evidence, in a November 1992 decision, the 
Hearing Officer increased from 10 to 50 percent the 
evaluation for the veteran's service-connected psychiatric 
disorder, recharacterized as major depression with psychotic 
features.  In a March 1993 rating decision, the RO assigned a 
temporary total rating for the veteran's major depression 
with psychotic features based on his hospitalization from 
June to September 1992.  See 38 C.F.R. § 4.29.

Subsequent VA medical records show that the veteran was again 
hospitalized in October and November 1992 for a relapse of 
cocaine abuse, depression and suicidal ideation.  The 
November 1992 Discharge Summary indicates that upon his 
previous discharge from VA hospitalization in September 1992, 
he had convinced his wife to take him back home; however, his 
use of cocaine prompted his wife to throw him "out of the 
house and out of the marriage."  It was noted that the 
veteran was highly educated and very presentable, but that he 
showed a "good deal of recalcitrance" when it came to 
settling for a job below his level of ability or leaving the 
hospital.  The hospital staff felt that it was best for him 
to "come to grips with the outside world" and that his 
problem stemmed from his excessively high requirements for a 
job, not the need for future hospitalization.  The diagnoses 
were personality disorder, polysubstance abuse, and atypical 
psychosis with paranoia and depression.

The veteran was hospitalized again from November 1992 to 
February 1993 for substance abuse and chronic depression with 
psychotic features.  The VA Discharge Summary noted that the 
veteran had been hospitalized in the psychiatry service twice 
in the past year, that he was homeless, and that he had 
recently spent eight days in jail after being arrested for 
driving under the influence.  During his hospitalization, his 
medications were adjusted and he was stabilized on Doxepin, 
Zantac and Stelazine.  The diagnoses upon discharge were 
cocaine dependence and depression with psychotic features.

In a May 1993 rating decision, the RO denied a rating in 
excess of 50 percent for major depression with psychotic 
features; additionally, entitlement to temporary total 
ratings for the periods of hospitalization from October to 
November 1992, and from November 1992 to February 1993, were 
denied on the basis that the veteran had been hospitalized 
primarily for treatment of cocaine abuse, not treatment of 
his service-connected major depression with psychotic 
features.

Subsequently, the veteran was again hospitalized in January 
and February 1994 for treatment of polysubstance dependence 
and major depression.  He reported first using cocaine in 
December 1990 after filing an Equal Employment Opportunity 
complaint in connection with his job as a civilian computer 
programmer.  He stated that he was eventually fired from that 
job and reported that he had applied for more than ten jobs 
since that time, but had not had any success in finding 
employment.  He stated that he had attempted to take classes 
at Santa Monica College for the past two semesters but had to 
drop out because of dysphoria and poor concentration.  He 
reported becoming increasingly hopeless about his situation 
(jobless with no current prospects for work, frustration with 
his inability to complete additional course work, and a sense 
of falling behind professionally).  He stated that he was 
separated from his wife and a divorce was pending.  He 
complained of suicidal ideation, dysphoria, insomnia, poor 
concentration, anergia, and anhedonia.  The diagnoses were 
polysubstance dependence, chronic, recurrent and severe; 
major depressive episode, moderate with psychotic features.  
His acute stressors included recent rejection by son, 
unemployment and worsening marital strain; chronic stressors 
were chronic marital difficulties, chronic unemployment, and 
chronic mental illness.  

In July 1994, the veteran was hospitalized at the Brotman 
Medical Center Psychiatric Unit on an emergency basis because 
of suicidal ideation.  It was noted that he previously had 
been admitted to the Chemical Dependency Unit for 
detoxification from crack cocaine, but was transferred 
thereafter to the Psychiatric Unit due to suicidal ideation.  
He reported feelings of depression, helplessness, 
worthlessness, insomnia and decreased appetite  He stated 
that he had recently been released from jail after 70 days 
incarceration for possession of "crank."  The diagnoses 
were major depression with psychotic features and cocaine 
abuse; moderate to severe psychosocial stressors.  A Global 
Assessment of Functioning (GAF) score of 20 was assigned.  
During his hospitalization, he was treated with individual, 
group and adjunctive therapy and medication.  On discharge in 
August 1994, he was amenable to continued psychotherapy and 
chemical dependence rehabilitation, and the diagnosis was 
major depression with psychotic features.  

The veteran's December 1994 Application for Increased 
Compensation Based on Unemployability indicates that he was 
placed on administrative leave from his job as a civilian 
computer programmer for the Navy on September 22, 1991.  He 
indicated that he was fired from that job in November 1991; 
however, he filed an Equal Employment Opportunity complaint, 
and was awarded pay to January 1992 and a non-negative 
reference in a settlement.  The veteran stated that he was 
"not sure" when he became too disabled to work, but guessed 
that around September 1990, his disability affected his 
ability to hold full-time employment.  The record contains a 
Notification of Personnel Action from the veteran's former 
employer indicating that he resigned effective January 31, 
1992.  

At a VA examination in March 1996, the veteran reported that 
he had last worked from May 1989 to January 1992 as a systems 
analyst for the Navy.  Prior to that time, he indicated that 
he had worked from January to May 1989 as a software engineer 
for a private corporation, and from September 1987 to April 
1988 as a computer programmer for the State of Arizona.  With 
respect to current symptoms, he stated that he had 
depression, paranoia, auditory hallucinations, loss of 
memory, difficulty sleeping and concentrating, difficulty 
getting along with others, and suicidal ideation.  He stated 
that his second marriage ended in 1992, and that he had not 
worked since he was fired from his job as a computer 
consultant for the Navy.  The examiner noted that the veteran 
had a long history of depression, including multiple 
hospitalizations.  He stated that the veteran's depression, 
crying spells, difficulties with sleep, suicidal thoughts, 
and his inability to concentrate and function were associated 
with psychotic features of the paranoid delusional nature.  
The examiner concluded that as a result of his service-
connected disability, the veteran had been unable to work 
since he was fired from the Navy in 1991.  He also stated 
that the veteran's service-connected psychiatric disability 
had caused problems in his personal relationships, 
specifically his two failed marriages.  He stated that the 
veteran needed continuous treatment and was currently 
incapable of holding any job.  The diagnosis was major 
depressive disorder with psychotic features-paranoid 
delusions.  A Global Assessment of Functioning (GAF) score of 
41-50 was assigned.  A GAF of 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266 (1996).  

As set forth above, in a February 1997 decision, the Board 
granted a 100 percent schedular rating for major depression 
with psychotic features.  In a March 1997 rating decision, 
the RO effectuated the Board's decision assigning a 100 
percent rating for major depression, effective September 22, 
1991, the last day the veteran was shown to have been 
employed.  Additionally, the RO assigned a 70 percent rating 
from June 1, 1990, the his claim for an increased rating was 
determined to have been received at the RO.  

The veteran appealed the effective date assigned by the RO, 
arguing that a 100 percent rating was warranted "back to at 
least 1985," based on total social and industrial 
inadaptability.  The veteran indicated that although he had 
been employed full time until November 1991, the procedures 
for his dismissal had begun in September 1990.  He further 
argued that "being employed does not constitute ones ability 
to maintain employment."  

Thereafter, the RO obtained additional medical records in 
support of the veteran's appeal.  Private medical records 
from Kaiser Permanente, dated from February 1990 to May 1991, 
show that the veteran was seen primarily in connection with 
complaints pertaining to his back.  It was noted that he was 
employed as a computer programmer.  These records are 
negative for complaints or findings of a psychiatric 
disorder.

The RO also requested records from the Los Angeles VA 
outpatient clinic and the West Los Angeles and Prescott VA 
Medical Centers.  These records, dated from March 1993 to May 
2003 show that the veteran was seen in connection with 
numerous complaints, including depression.  The VA outpatient 
clinic indicated that there were no other records pertaining 
to the veteran.  

Records from Brotman Medical Center, dated from February to 
March 2000 show that the veteran was hospitalized in February 
2000 for treatment of increasing depression associated with 
drug abuse.  On admission, a history of paranoid personality, 
cocaine abuse, and major depression was noted.  In March 
2000, the veteran was hospitalized for treatment of severe 
depression.  The diagnosis on discharge later that month was 
major depression, recurrent.  

The veteran also submitted an April 1999 letter from Lisa 
Kahn, Ph.D, who indicated that the veteran had been under her 
care for a chronic mental illness which rendered him totally 
disabled.  In an August 2003 letter, Dr. Kahn indicated that 
the veteran had been treated in her practice between the 
years of 1994 to 2000.  She indicated that significant issues 
for him included depression, paranoia, and substance abuse.  

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 
(2003).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2003).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  

Under 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
With respect to evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted as the 
date of an informal claim when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  See also Hazen v. Gober, 
10 Vet. App. 511, 520 (1997).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that when VA is considering an increased 
rating claim from a veteran whose schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or under VA control, evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a TDIU.  Norris v. West, , 12 Vet. App. 413, 
420 (1999).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless 
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying an rating 
collaterally estops a claimant from relitigating that same 
issue based on same evidence in a subsequent proceeding to 
determine the effective date for a subsequently-granted 
increase, it does not preclude the assignment of an effective 
date earlier than the prior decision based upon consideration 
of a combination of new evidence and evidence previously 
considered at the time of the prior unappealed decision.  
Hazen, 10 Vet. App. at 520-22.

As set forth above, in a previous February 1997 decision, the 
Board granted a 100 percent schedular rating for major 
depression.  The Board also dismissed as moot his appeal 
regarding TDIU.  Under applicable criteria, a TDIU may be 
assigned only where the schedular rating is less than total.  
38 C.F.R. § 4.16(a).  For purposes of the instant appeal, 
however, and to ensure that the veteran has received the 
earliest effective date for his 100 percent rating to which 
he is legally entitled, the Board will review the record to 
determine whether the veteran is entitled to an effective 
date earlier than September 22, 1991, for a 100 percent 
rating for major depression under both the schedular criteria 
and the criteria pertaining to a TDIU. 

III.  Analysis

As summarized above, the record shows that in June 1984 and 
January 1987 decisions, the Board denied increased ratings 
for the veteran's service-connected psychiatric disorder.  
These decisions are final and resolved the pending claims for 
an increased rating for the service-connected psychiatric 
disorder.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The veteran next submitted a claim for an increased rating in 
May 1989.  As noted, the RO requested additional evidence in 
connection with this claim, but the veteran did not respond 
within one year.  Under 38 C.F.R. § 3.158, where evidence 
requested in connection with a claim for increase is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a) (2003).  Under this 
provision, therefore, the veteran's May 1989 claim was 
abandoned.  

On June 1, 1990, the RO received the veteran's most recent 
claim for an increased rating for his service-connected 
psychiatric disability.  There is no indication of record, 
nor does the veteran contend, that there was an unaddressed 
formal or informal claim dated prior to that time.  38 C.F.R. 
§§ 3.155(c) and 3.157(b).  

Having determined that the veteran's claim was received by VA 
on June 1, 1990, the Board must next look to all the evidence 
of record to determine the "earliest date as of which" 
within a year prior to the claim, any increase in disability 
was ascertainable.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In that regard, prior to November 7, 1996, VA's Schedule for 
Rating Disabilities, provided a general rating formula for 
psychotic disorders, including major depression, based upon 
the degree of incapacity or impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Codes 9201-9210 (1996).

Under this formula, a 70 percent evaluation was assigned for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where there were active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.

Additionally, the provisions of 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996), provided that where the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  

As noted, the RO assigned has assigned a 70 percent rating 
for the veteran's service-connected psychiatric disorder from 
June 1, 1990, and a 100 percent rating from September 22, 
1991, the last day the veteran was shown to have been 
employed.  After reviewing all the evidence of record, the 
Board finds that it is not factually ascertainable within the 
year preceding the claim that the veteran's service-connected 
psychiatric disorder was productive of active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  Likewise, the evidence does not show that in 
the year preceding the claim that the veteran's service-
connected psychiatric disorder prevented him from securing or 
following substantially gainful employment.  Rather, the 
evidence shows that the criteria for a 100 percent rating for 
the veteran's service-connected psychiatric disability were 
first met on September 22, 1991.

Specifically, it is noted that prior to September 22, 1991, 
the record contains no competent or probative evidence that 
the veteran's service-connected psychiatric disorder was 
productive of total social or industrial inadaptability, or 
prevented him from securing or following substantially 
gainful employment.  In fact, the evidence shows, and the 
veteran does not dispute, that he was employed full time 
until September 22, 1991.  

In addition, the Board notes that medical records 
contemporaneous to the period from June 1989 to September 
1991 do not show that the veteran's service-connected 
psychiatric disorder was productive of total impairment of 
social and industrial adaptability, or prevented him from 
securing or following substantially gainful employment.

For example, private medical records from Kaiser Permanente, 
dated from February 1990 to May 1991, show that the veteran 
was seen primarily in connection with complaints pertaining 
to his back.  It was noted that he was employed as a computer 
programmer.  These records are negative for complaints or 
findings of a psychiatric disorder.  In addition, the Board 
notes that in May 1991 notations, the veteran's private 
physician indicated that he had treated the veteran for a 
headache and crisis counseling, but that the veteran was able 
to return to work the following day.  

Finally, it is noted that at a VA examination in April 1991, 
the examiner diagnosed the veteran as having major depression 
with psychotic features and paranoid ideas, and concluded 
that the disability interfered in "some degree" with his 
functioning.  He did not indicate that the veteran's major 
depression was productive of total social or industrial 
impairment or prevented the veteran from maintaining 
substantially gainful employment.  

Although the Board has considered the veteran's contentions 
to the effect that he has been unable to maintain 
substantially gainful employment for many years due to his 
service-connected psychiatric disability, the Board assigns 
far more probative weight to the objective, contemporaneous 
medical records record than the speculative opinion of 
interested laymen.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Therefore, for the reasons set forth above, the Board 
concludes that the criteria for an effective date earlier 
than September 22, 1991, for a 100 percent rating for major 
depression with psychotic features have not been met.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than September 22, 
1991, for a 100 percent rating for major depression with 
psychotic features is denied.  


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



